Order filed May 10, 2012.




                                          In The

                       Fourteenth Court of Appeals
                                      ____________

                                   NO. 14-12-00265-CV
                                     ____________

          IN RE ZURICH AMERICAN INSURANCE COMPANY, Relator



                               ORIGINAL PROCEEDING
                                 WRIT OF MANDAMUS
                                    133rd District Court
                                   Harris County, Texas
                             Trial Court Cause No. 2010-58047


                             ABATEMENT               ORDER

       On April 30, 2012, the parties notified this court that the parties had reached an
agreement to settle the issues in this original proceeding, and requested that the proceeding
be abated for completion of the settlement. The motion is granted. Accordingly, we
issue the following order.

       The proceeding is abated, treated as a closed case, and removed from this court’s
active docket until July 2, 2012. The proceeding will be reinstated on this court’s active
docket at that time, or when the parties file a motion to dismiss the petition for writ of
mandamus or other dispositive motion. The court will also consider an appropriate
motion to reinstate the proceeding filed by either party, or the court may reinstate the
proceeding on its own motion.



                                        PER CURIAM